MARY'S OPINION HEADING                                           




NO. 12-01-00205-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


JESUS M. SANDOVAL,§
	APPEAL FROM THE 87TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

T.D.C.J.-I.D., ET AL.,
APPELLEES§
	ANDERSON COUNTY, TEXAS




PER CURIAM
 This pro se informa pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on July 3, 2001.  Thereafter, on July 17, 2001, Appellant filed a notice of appeal which failed to
contain the information required by Rule 25.1(e), i.e., a certificate of service showing service on all
parties to the trial court's judgment.  
	Thus, on July 19, 2001, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the
notice of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that
unless he filed a corrected notice of appeal on or before August 20, 2001, the appeal would be
referred to the court for dismissal.  Tex. R. App. P. 42.3.   
	In accordance with this Court's notice, Appellant filed  an amended notice of appeal on July
30, 2001.  That notice, however, was also defective in that it still failed to comply with Rule 25.1(e). 
Since Appellant has persisted in failing to correct his defective notice of appeal after notice, the
appeal is dismissed for failure to comply with the Texas Rules of Appellate Procedure.  Tex. R. App.
P. 42.3(c).
Opinion delivered September 5, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

DO NOT PUBLISH